DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed 10/19/2020 have been fully considered but are not persuasive.
On p. 10 of the Remarks dated 10/19/2020, Applicant alleges that the Examiner has overlooked the limitations regarding determining “the relative location of the fetus when a strength of the signal received by the individual sensor drops below a threshold, the threshold being equal to a signal strength of a second strongest signal received by another sensor at a time that the individual sensor received the strongest signal from the fetus,” and states that the criticality of this feature is not relevant to the instant application or established fact.
This is not found persuasive. The previous office action addressed these limitations with reference to legal precedent including both In re Williams and KSR as 
To further elaborate, the threshold for signal strength as a trigger for re-determining a relative fetal location was found by evidence to be considered a results-effective variable by the teachings of the prior art. Therefore, one of ordinary skill in the art would have been motivated to optimize this results-effective variable to arrive at a threshold set as the second-strongest signal in an array of detected signals. Please see the rejection below for additional explanation and citations in view of Smith, and MPEP § 2144 for more information on legal precedence as supporting rationale for a claim rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “an array of sensors spread across at least one axis of the belly” and “the sensor system redetects,” is indefinite as being directed to IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.") In the instant case, it’s unclear whether infringement occurs when one possesses a system capable of the recited functions (spreading across an axis of a belly, and detecting/redetecting) or when the system is actually performing the recited functions.  One correction for overcoming this rejection is “an array of sensors spread across at least one axis of the belly.”
With respect to “the sensor system redetects,” it appears clear that Applicant is attempting to claim a programmed step in a controller, computer system, or processor, however these intervening elements are not present in the claims. One correction to render “the sensor system redetects” and to grant the functional limitations their full patentable weight is to include a processor, e.g. “the array of sensors is comprising a processor configured to detect…,” in line 14 of claim 1, and subsequently “processor is configured to redetect[[s]]” in line 17. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation ““an array of sensors spread across at least one axis of the belly and the array of sensors is configured to detect…,” when interpreted under BRI is construed to include “at least one axis of the belly,” and is therefore encompassing a human organism. A suggested correction is ““an array of sensors configured to be spread across at least one axis of the belly,”.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith.
Regarding claim 1, Gaster teaches a system for monitoring fetal health data and/or mother health data, comprising: 
a belly-covering garment (Fig. 1A-B, wearable device 100 can be worn anywhere ¶[0030]), wherein the belly-covering garment is configured to at least partially cover a belly and to hold one or more sensor modules directly adjacent to the belly (¶[0041] and ¶[0049] specifically disclose adhesion to belly skin to bring sensors in contact with the belly); and 
the one or more sensor modules disposed at particular locations within the belly-covering garment (¶[0031] list of sensors disposed in wearable device 100), wherein the one or more sensor modules comprise: 
maternal-heart rate sensor, configured to gather pulse oximetry data from a mother through contact with the belly (¶[0031]); 

a fetal sensor module configured to gather fetal health data from a fetus within the belly (¶[0031] FHR for example).
(It’s noted that each of these sensors necessarily determines physiological quantities entirely based on their location, as this is an apparatus claim, the location is an intended use. None of the detected quantities are controlled through interaction with any computerized structure and are therefore not required.)
Gaster does not teach the fetal sensor module comprising multiple sensor units that are each configured to gather a heart rate from the fetus, wherein:
the one or more sensor modules are disposed within an array of sensors spread across at least one axis of the belly and the array of sensors is configured to detect a relative location of the fetus within the belly by detecting an individual sensor that is receiving a strongest signal from the fetus, wherein:
the relative location of the fetus is redetermined when a strength of the signal received by the individual sensor drops below a threshold.
Attention is brought to the Smith reference, which teaches a fetal sensor comprising multiple sensor units that are each configured to gather a heart rate from the fetus (¶[0004]), wherein:
the one or more sensor modules are disposed within an array of sensors spread across at least one axis of the belly (Fig. 2, and Fig. 10 the ultrasound probes 30a-i are spread across at least two dimensional axes of the belly) and the array of sensors is configured to detect a relative location of the fetus within the belly by (Fig. 8a-8c) 
the relative location of the fetus is re-determined when a strength of the signal received by the individual sensor drops below a threshold (¶[0065], Fig. 11, heart beat is lost in step 84, leading back to step 72).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fetal sensor of Gaster to use a fetal sensor array comprising a controller which detects the source of the strongest fetal heart sensor and only power that sensor, because Smith teaches that it provides a clear improvement in the signal-to-noise ratio of the fetal heart rate signal (Smith, ¶[0046]) and further, to include the re-calibration and redetection methods taught by Smith, because Smith teaches a further advantage of constant and consistent optimal tracking of the fetal heart rate (Smith ¶[0066]).
Smith further teaches determining the relative signal strength of the fetal heartbeat in all of the sensors (¶[0062]) and that multiple sensors detect the fetal heart rate at once (¶[0062]). 
Smith does not teach setting a threshold for lost heart beat signal at the signal strength of the second strongest signal received concurrently with the detection of the relative signal strengths of the fetal heartbeats in all of the sensors, because Smith does not make explicit the conditions for detection of a lost fetal heartbeat. However, Smith does teach that relative signal strength is a results-effective variable for the location of the fetus and fetal heartrate (¶[0066]) and that re-calibration of the fetus and fetal heart 
It is noted that Applicant discloses no criticality to this feature in ¶[0036] of the instant application filed 3/31/2017.
Therefore, Gaster, as modified by Smith, teaches all of the features of the claimed invention, including determining the signal strength of the second strongest fetal heart rate signal received by the array of sensors, and a lost fetal heart beat threshold, but does not teach explicitly setting the lost fetal heart beat threshold equal to the signal strength of the second strongest fetal heart rate signal received by the array of sensors. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lost fetal heart rate threshold of Smith to be equal to the second strongest fetal heart rate signal received by the array of sensor because optimization within prior art conditions, or through routine experimentation, is an obvious improvement to one of ordinary skill in the art. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP §2144 for more information. It would further have been motivated by the teachings of Smith, that recalibration steps based on an automated system detection (Smith ¶[0066] “the system determines… that 
Regarding claim 4, Gaster, as modified by Smith, teaches the system as recited in claim 1.
Smith further teaches wherein the one or more sensor modules also comprise individual Doppler sensors (¶[0056]).
Regarding claim 7, Gaster, as modified by Smith, teaches the system as recited in claim 1.
Gaster further teaches wherein the accelerometer sensor is configured to detect movements and kicks from the fetus (¶[0038] “when the baby presses on the abdomen” and “fetal movements”.)
Regarding claim 9-10, and 12, the claim is directed to a method for using the system of claim 1 and is rejected under substantially the same portions of Gaster and Smith. 
Regarding claim 13, Gaster, as modified by Smith, teaches the method as recited in claim 10.
Gaster further teaches wherein the fetal sensor module comprises a microphone sensor (¶[0071]).
Although the method described in Smith is applied to ultrasound probes, specifically, the principle of detecting an intensity map of signal amplitudes with respect to an array of sensors is applicable to any type of sensor device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring belt of Gaster, to include an array of sensors and 
Regarding claim 15, Gaster, as modified by Smith, teaches the method as recited in claim 9.
Gaster teaches further comprising: detecting a presence of activity from an electrocardiogram sensor, wherein the electrocardiogram sensor is in contact with the mother's belly; 
detecting a lack of movement from the accelerometer sensor (¶[0060] accelerometer detects movement when it exists); and
detecting a fetal movement has occurred based upon the presence of the activity from the electrocardiogram sensor and the lack of movement detected by the accelerometer sensor (¶[0078] determination that the fetus is resting based on FHR and movement).
Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith; in view of Wang et al. (U.S. Patent No. 8,275,436,) hereinafter referred to as Wang.
Regarding claims 5-6, Gaster, as modified by Smith, teaches, the system as recited in claim 1. 
Gaster further teaches a pulse-oximeter sensor configured to measure the heart rate of the mother (¶[0040]) and the fetal sensor module is configured to measure the heart rate of the fetus (¶[0031])

Attention is brought to the Wang reference, which teaches a maternal and fetal pulse oximeter heart rate sensor system which comprises a common ECG sensor (col. 18, lines 4-7, considered to be common because it is used by both parts of the system), where the maternal heart rate is subtracted from the pulse oximeter signal in order to obtain more accurate fetal heart rate data (col. 2, lines 15-30; col. 10, lines 50-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring wearable of Gaster as modified by Smith, to include filtering for fetal quantities based on detected maternal quantities, because Wang teaches that doing so enhances accuracy of fetal signal detection (Wang, col 5, line 63 to col. 6 line 2).
Regarding claim 14, Gaster, as modified by Smith, teaches the method as recited in claim 9. 
Gaster, in view of Smith, does not teach wherein data from the pulse-oximeter sensor is used to remove noise in data from the fetal sensor module.
Attention is brought to the Wang reference, which teaches a maternal and fetal pulse oximeter heart rate sensor system, where the maternal heart rate is subtracted from the signal in order to obtain more accurate fetal heart rate data (col. 2, lines 15-30; col. 10, lines 50-59).
.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith; in view of Smith et al. (European Patent Specification No. EP 1 432 349 B1) hereinafter referred to as Smith II.
Regarding claim 17, the claim is directed to a system comprising substantially the same subject matter as claim 1, except that the fetal sensor is instead recited as:
a first sensor module comprising a first electrocardiogram electrode that is configured to gather first fetal heartbeat data, wherein the first sensor module is associated with a first region of the belly; 
a second sensor module comprising a second electrocardiogram electrode that is configured to gather second fetal heartbeat data, wherein the second sensor module is associated with a second region of the belly that is different than the first region; and 
Smith does teach a computing system is configured to: 
determine whether a fetus is within the first region or the second region based upon readings received from the first sensor module and the second sensor module (¶[0051-0053], see also ¶[0058-0061]), 

Smith further teaches determining the relative signal strength of the fetal heartbeat in all of the sensors (¶[0062]) and that multiple sensors detect the fetal heart rate at once (¶[0062]). 
Smith does not teach setting a threshold for lost heart beat signal at the signal strength of the second strongest signal received concurrently with the detection of the relative signal strengths of the fetal heartbeats in all of the sensors, because Smith does not make explicit the conditions for detection of a lost fetal heartbeat. However, Smith does teach that relative signal strength is a results-effective variable for the location of the fetus and fetal heartrate (¶[0066]) and that re-calibration of the fetus and fetal heart rate location improves heart rate tracking by maintaining constant and consistent tracking (¶[0066]) throughout fetal movements (¶[0065]).
It is noted that Applicant discloses no criticality to this feature in ¶[0036] of the instant application filed 3/31/2017.
Therefore, Gaster, as modified by Smith, teaches all of the features of the claimed invention, including determining the signal strength of the second strongest fetal heart rate signal received by the array of sensors, and a lost fetal heart beat threshold, but does not teach explicitly setting the lost fetal heart beat threshold equal to the signal strength of the second strongest fetal heart rate signal received by the array of sensors. 
In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP §2144 for more information. It would further have been motivated by the teachings of Smith, that recalibration steps based on an automated system detection (Smith ¶[0066] “the system determines… that it is time for a new recalibration”) ensures “constant and consistent optimal tracking of the fetal heart rate,” (Smith, ¶[0066]).
Neither Gaster nor Smith teaches wherein the fetal sensor is implemented as an ECG array.
Attention is drawn to the Smith II reference, which teaches an array of ECG sensors configured to detect the activity of a fetus (Fig. 4, ¶[0037], ¶[0081]).
Although the method described in Smith is applied to ultrasound probes, specifically, the principle of detecting an intensity map of signal amplitudes with respect to an array of sensors is applicable to any type of sensor device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the maternal-fetal monitoring belt of Gaster and Smith, to instead use ECG 
Regarding claim 18¸ Gaster, as modified by Smith and Smith II, teaches the method as recited in claim 17.
Gaster teaches further comprising: detecting a presence of activity from an electrocardiogram sensor, wherein the electrocardiogram sensor is in contact with the mother's belly; 
detecting a lack of movement from the accelerometer sensor (¶[0060] accelerometer detects movement when it exists); and
detecting a fetal movement has occurred based upon the presence of the activity from the electrocardiogram sensor and the lack of movement detected by the accelerometer sensor (¶[0078] determination that the fetus is resting based on FHR and movement).
Regarding claim 19, Gaster, as modified by Smith and Smith II, teaches the system as recited in claim 17.
Gaster further teaches wherein: the first electrocardiogram electrode comprises a fabric electrode that is configured to contact the belly (¶[0076]); and the first electrocardiogram electrode is backed by an elastomeric material that is configured to exert a force on the first electrocardiogram electrode towards the belly (¶[0076] polymer membrane holds all the flexible circuitry on the belly with enough pressure to determine contraction motion from a stretch sensor ¶[0041]).
Regarding claim 20, Gaster, as modified by Smith and Smith II, teaches the system as recited in claim 17.

Attention is brought to the Smith reference wherein in the combined array of electrodes, a ground electrode is configured to be positioned over the hip of the maternal wearer (¶[0054], Fig. 4).
It would have been obvious to modify the ECG array of the combination of Gaster and Smith to include the ground electrode as well, because it’s required for ECG accuracy (Smith, ¶[0054]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaster (U.S. Patent Application Publication No. 2016/0157717,) hereinafter referred to as Gaster; in view of Smith et al. (U.S. Patent Application Publication No. 2011/0160591,) hereinafter referred to as Smith; further in view of Dugan (U.S. Patent Application Publication No. 2016/0374608,) hereinafter referred to as Dugan.
Regarding claim 22, Gaster, as modified by Smith, teaches the system as recited in claim 7.
Gaster and Smith do not teach wherein the detected movements and kicks from the fetus are used to determine a direction that the fetus is facing.
Attention is brought to the Dugan reference, which teaches an accelerometer or gyroscope (¶¶[0018-0019], ¶[0164]) based fetal kick detection, and detected movements and kicks from the fetus are used to determine a direction that the fetus is facing (¶¶[0399-0400]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.L.S/           Examiner, Art Unit 3792              

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792